Case 1:19-cv-23072-UU Document 7 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 19-cv-23072-UU

 MAKSYM TSANKO, et al.,

            Plaintiffs,

 v.

 ROMAN TRUKHACHOV, et al.,

            Defendants.
                                                          __ /

                                                       ORDER

            THIS CAUSE comes before the Court upon Defendant Toros-Group PE (“Toros”)’s Notice

 of Removal.1 D.E. 1. In that Notice, Defendant MedTex SP.ZO.O (“MedTex”) consented to

 removal.2 Id. The Court has considered the record and is fully advised in the premises. Pursuant

 to Federal Rule of Civil Procedure 81, it is hereby

            ORDERED AND ADJUDGED that Defendants Toros and MedTex SHALL respond to

 the Complaint no later than Wednesday, July 31, 2019.

            DONE AND ORDERED in Chambers at Miami, Florida, this 30th__ day of July, 2019.


                                                                 _______________________________
                                                                 UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf




 1
     To date, Defendant Roman Trukhachov has not yet been served.
 2
     In addition, on July 25, 2019, Defendant MedTex filed its Consent to and Joinder in Notice of Removal. D.E. 6.
